Citation Nr: 1530838	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of benefits in the amount of $5,962.80, to include whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge during a Travel Bord hearing held at the RO in Boston, Massachusetts.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2014).  

The Veteran in this case requests a waiver of an overpayment debt in the amount of $5,962.80, and has also challenged the validity of the debt.  Throughout the pendency of the case, the Veteran has asserted that the debt is the fault of VA and should not have been created.  In particular, the debt was created due to his son's receipt of Chapter 35 educational benefits, effective from April 2003 to December 2005, during which time the Veteran continued to receive benefits for his son as his dependent.  The Veteran contends that VA was aware that his son had applied for and received Chapter 35 benefits, as indicated by correspondences between VA, the Veteran, and his son dated in 2003 and 2005, but that VA failed to promptly adjust his benefits payments to reflect this change in his dependency allowance.  The Veteran contends that this overpayment was created due to an administrative error on the part of VA and not by his own fault.  He is challenging the creation of the debt.

The Committee has not adjudicated whether the overpayment was validly created and the United States Court of Appeals for Veterans Claims has held that when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Accordingly, it would be error for the Board to adjudicate the application for waiver prior to the Committee's addressing in the first instance the Veteran's challenge to the lawfulness of the debt asserted.

The Board also notes the Veteran has not submitted a Financial Status Report worksheet in connection with this matter since 2011.  As the issue on appeal is being remanded, the Board finds the Veteran should again be contacted and requested to submit the document unless it is determined that the debt was not properly created.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Adjudicate the issue of whether the debt was properly created, to include validity of the amount of debt created if any debt was properly created.

2.  If the complete benefit sought on appeal is not granted, provide and request the Veteran to complete and return a Financial Status Report (VA Form 5655).

3.  Then, adjudicate the waiver issue on appeal. 

4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case, addressing both whether the underlying debt was validly created and whether the Veteran is entitled to a waiver, should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






